Citation Nr: 0118469	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-20 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to June 1, 2000, for 
payment of dependency compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 determination by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  In August 1990, the veteran submitted an application for 
VA benefits, reported he was married with one child, and 
provided certified copies of his marriage license and his 
child's birth certificate.  

3.  In February 1991 the veteran submitted an application for 
VA vocational rehabilitation.  He reported his dependents 
included his spouse and one child.

4.  A May 1991 VA Form 22-8945, Education Award, noted the 
veteran was receiving additional benefits for his dependents.

5.  In June 1992 the RO granted entitlement to service-
connected disabilities which provided the veteran a combined 
30 percent disability rating effective from September 1, 
1990.  



CONCLUSION OF LAW

An effective date from September 1, 1990, for an award of 
dependency compensation benefits for the veteran's spouse and 
child is warranted.  38 U.S.C.A. §§ 5110, 5111 (West 1991); 
38 C.F.R. §§ 3.31, 3.401(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA also requires specific VA action to assist in 
developing a claim; however, the Board notes the issue on 
appeal involves consideration of evidence previously of 
record and that no additional VA assistance was requested or 
required.  In light of the notice and development action 
provided as to this matter, the Board also finds it would not 
be prejudicial to the veteran to issue a decision at this 
time.  But see Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  In this regard, the Board finds 
that the August 2000 statement of the case notified the 
veteran of the evidence necessary to substantiate his claim 
and specifically noted that a Declaration of Status of 
Dependents had not been received to establish entitlement.  
In March 2001 the veteran was provided 90 days to submit 
additional evidence or to request an opportunity to present 
testimony at a hearing on appeal.  In an April 2001 brief the 
veteran's representative noted that the veteran's VA home 
loan guaranty records were not included in the claims file 
but that the records would be, in essence, duplicative of the 
evidence of record.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

In August 1990 the veteran submitted an application for VA 
benefits and reported he was married with one child born in 
May 1982.  He noted his spouse and child resided at the same 
address he provided as his address of record.  He also 
provided certified copies of his marriage license and his 
child's birth certificate.  

In a January 1991 rating decision, the RO granted entitlement 
to a combined 20 percent service-connected disability award 
effective from September 1, 1990, and denied entitlement to 
service connection for disorders including a hiatal hernia, 
chest pain, the residuals of a concussion, and a scar to the 
left side of the head.  Subsequently, the veteran perfected 
an appeal as to the issues of entitlement to service 
connection for disorders including a hiatal hernia, chest 
pain, the residuals of a concussion, and a scar to the left 
side of the head.  

In February 1991 the veteran submitted an application for VA 
vocational rehabilitation.  He reported his dependents 
included his spouse and one child.

A May 1991 VA Form 22-8945, Education Award, noted the 
veteran was receiving additional benefits for his dependents.

A June 1992 rating decision noted the determination resolved 
all matters on appeal and granted entitlement to additional 
service-connected disabilities.  A combined 30 percent 
disability rating was assigned effective from September 1, 
1990.  The veteran was notified of the decision by 
correspondence dated July 2, 1992.  The correspondence also 
notified the veteran that he might be entitled to an 
increased rate for his dependents and that if he wished to 
claim any dependents to complete and return the enclosed VA 
Form 21-686c.  

An April 24, 2000, VA report of contact shows the veteran, in 
a telephone conversation, requested his dependent spouse and 
child be added to his award.  The RO noted a copy of VA Form 
21-686c had been sent to the veteran for written 
confirmation.  

On May 11, 2000, the RO received the veteran's completed VA 
Form 21-686c which reported his dependent spouse and one 
dependent child.  He noted the information had been provided 
in his original application in 1990 and had been confirmed at 
the Portland VARO.  

On May 16, 2000, the veteran was notified his dependent 
spouse and child had been added to his compensation award.  
It was noted that the change would be reflected in his 
payments beginning June 1, 2000.

On May 25, 2000, the veteran, in essence, submitted a notice 
of disagreement as to the effective date of the addition of 
his dependents.  He requested an effective date from July 
1992 the date of his award of a 30 percent disability rating 
and claimed the record at that time included information 
concerning his dependents.

In his substantive appeal the veteran stated his VA claims 
file included a "Declaration of Status of Dependents" form 
signed and dated May 1991.  He requested entitlement to an 
effective date from September 1, 1990.  

Analysis

VA regulations provide that, under applicable criteria, the 
effective date of an award of additional compensation for a 
dependent is the latest of the following dates: (1) the date 
of claim, that is, listed in their order of applicability, 
(i) the date of the veteran's marriage, or birth/adoption of 
his or her child, if the evidence of the event is received 
within one year of the event; otherwise, (ii) the date notice 
is received of dependent's existence, if evidence is received 
within one year of the VA request; or, (2) the date the 
dependency arises; or, (3) the effective date of the 
qualifying disability rating provided evidence of dependency 
is received within one year of notification of such rating 
action; or, (4) the date of commencement of the veteran's 
award.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.401(b) 
(2000).

The Board notes that, generally, payment of monetary benefits 
based on original, reopened, or increased awards of 
compensation, pension, or dependency and indemnity 
compensation may not be made for any period prior to the 
first day of the calendar month following the date on which 
the award becomes effective.  38 U.S.C.A. § 5111 (West 1991); 
38 C.F.R. § 3.31 (2000).

Based upon the evidence of record, the Board finds the 
veteran submitted adequate information to establish a claim 
for entitlement to dependents' compensation benefits in his 
original application in August 1990, including certified 
copies of his marriage license and his child's birth 
certificate.  The Board also notes that the June 1992 rating 
decision represented the resolution of appealed claims the 
veteran raised in that original application.  The Board 
further finds that the RO's July 1992 correspondence did not 
adequately notify the veteran that the award was exclusive of 
an additional award for his dependents or that information in 
addition to that which he had already submitted was required 
for an additional award.  Therefore, the Board finds an 
effective date from September 1, 1990, for an award of 
dependency compensation benefits for the veteran's spouse and 
child is warranted.

While it was theoretically possible that the veteran's 
dependents' status had changed during the course of that 
appeal, and, in fact, the records show the veteran had a 
change of address during that period which may have raised 
the issue of a change in family status, the record does not 
show the veteran was sufficiently informed of the need for 
additional information.  Therefore, the Board finds the 
veteran's original claim for an additional award for his 
dependents was not abandoned and an effective date from 
September 1, 1990, is warranted.  But see 38 C.F.R. § 3.158 
(2000).


ORDER

An effective date from September 1, 1990, for an award of 
dependency compensation benefits for the veteran's spouse and 
child is granted, subject to the regulations governing the 
payment of monetary awards.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

